UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-05749 The China Fund, Inc. (Exact name of registrant as specified in charter) c/o State Street Bank and Trust Company 2 Avenue de Lafayette P.O. Box 5049 Boston, MA 02111-5049 (Address of principal executive offices) Copies to: Tracie A. Coop, Esq. Leonard B. Mackey, Jr., Esq. Secretary Clifford Chance U.S. LLP 4 Copley Place, 5th Floor 31 West 52nd Street Boston, Massachusetts 02116 New York, New York 10019 (Name and address of agent for service) Registrant’s telephone number, including area code:888-246-2255 Date of fiscal year end:October 31 Date of reporting period:July 1, 2012- June 30, 2013 Item 1.Proxy Voting Record Company Name Ticker Security ID on Ballot Meeting Date Proponent Item Number Proposal Management Recommendation Vote Instruction Voted_YN ENN Energy Holdings Ltd. G3066L101 06-Jul-12 Management 1 Approve Consortium Agreement For For Yes ENN Energy Holdings Ltd. G3066L101 06-Jul-12 Management 2 Approve the Acquisition of All Outstanding Shares in the Issued Share Capital of China Gas Holding Limited and the Cancellation of Its Outstanding Options For For Yes Sinopharm Group Co., Ltd. Y8008N107 03-Aug-12 Management 1 Approve Issuance of Not More Than RMB 8 Billion Corporate Bonds For For Yes Sinopharm Group Co., Ltd. Y8008N107 03-Aug-12 Share Holder 2 Reelect Zhou Bajun as Independent Non-Executive Director and Authorize Board to Fix His Remuneration None For Yes CNOOC Ltd. Y1662W117 21-Aug-12 Management 1 Approve Coalbed Methane Resources Exploration and Development Cooperation Agreement and Related Transactions For For Yes Digital China Holdings Limited G2759B107 27-Aug-12 Management 1 Accept Financial Statements and Statutory Reports For For Yes Digital China Holdings Limited G2759B107 27-Aug-12 Management 2 Approve Final Dividend For For Yes Digital China Holdings Limited G2759B107 27-Aug-12 Management 3a Reelect Lin Yang as Director For For Yes Digital China Holdings Limited G2759B107 27-Aug-12 Management 3b Reelect Wong Man Chung, Francis as Director For For Yes Digital China Holdings Limited G2759B107 27-Aug-12 Management 3c Reelect Ong Ka Lueng, Peter as Director For For Yes Digital China Holdings Limited G2759B107 27-Aug-12 Management 3d Authorize Board to Fix Remuneration of Directors For For Yes Digital China Holdings Limited G2759B107 27-Aug-12 Management 4 Reappoint Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration For For Yes Digital China Holdings Limited G2759B107 27-Aug-12 Management 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For Against Yes Digital China Holdings Limited G2759B107 27-Aug-12 Management 5b Authorize Repurchase of Up to 10 Percent of Issued Share Capital For For Yes Digital China Holdings Limited G2759B107 27-Aug-12 Management 5c Authorize Reissuance of Repurchased Shares For Against Yes Golden Meditech Holdings Ltd G39580108 25-Sep-12 Management 1 Accept Financial Statements and Statutory Reports For For Yes Golden Meditech Holdings Ltd G39580108 25-Sep-12 Management 2 Approve Final Dividend For For Yes Golden Meditech Holdings Ltd G39580108 25-Sep-12 Management 3a Reelect Zheng Ting as Non-Executive Director For For Yes Golden Meditech Holdings Ltd G39580108 25-Sep-12 Management 3b Reelect Gu Qiao as Independent Non-Executive Director For For Yes Golden Meditech Holdings Ltd G39580108 25-Sep-12 Management 4 Authorize Board to Fix Remuneration of Directors For For Yes Golden Meditech Holdings Ltd G39580108 25-Sep-12 Management 5a Elect Kong Kam Yu as Executive Director and Authorize Board to Fix His Remuneration For For Yes Golden Meditech Holdings Ltd G39580108 25-Sep-12 Management 5b Elect Yu Kwok Kuen, Harry as Executive Director and Authorize Board to Fix His Remuneration For For Yes Golden Meditech Holdings Ltd G39580108 25-Sep-12 Management 5c Elect Feng Wen as Independent Non-Executive Director and Authorize Board to Fix His Remuneration For For Yes Golden Meditech Holdings Ltd G39580108 25-Sep-12 Management 6 Reappoint KPMG as Auditors and Authorize Board to Fix Their Remuneration For For Yes Golden Meditech Holdings Ltd G39580108 25-Sep-12 Management 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For Against Yes Golden Meditech Holdings Ltd G39580108 25-Sep-12 Management 8 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For For Yes Golden Meditech Holdings Ltd G39580108 25-Sep-12 Management 9 Authorize Reissuance of Repurchased Shares For Against Yes Golden Meditech Holdings Ltd G39580108 25-Sep-12 Management 10 Amend Articles of Association of the Company For For Yes Golden Meditech Holdings Ltd G39580108 25-Sep-12 Management 11 Adopt New Memorandum and Articles of Association of the Company For For Yes Epistar Corp. Y2298F106 28-Sep-12 Management 1 Approve the Company to Acquire 100% Equity of Huga Optotech Inc. via Shares Swap by New Share Issuance For For Yes CDW Holding Ltd D38 G2022E102 29-Oct-12 Management 1 Approve Proposed Disposal For For Yes CDW Holding Ltd D38 G2022E102 29-Oct-12 Management 2 Approve Proposed Change of Auditors For Against Yes CDW Holding Ltd D38 G2022E102 29-Oct-12 Management 3 Amend Bye-Laws of the Company For Against Yes Industrial and Commercial Bank of China Limited Y3990B112 05-Nov-12 Management 1 Amend Articles of Association For For Yes Industrial and Commercial Bank of China Limited Y3990B112 05-Nov-12 Management 2 Approve Capital Planning for 2012-2014 For For Yes Industrial and Commercial Bank of China Limited Y3990B112 05-Nov-12 Management 3 Appoint KPMG Huazhen as Auditors and Authorize Board to Fix Their Remuneration For For Yes CSR Corporation Ltd. Y1822T103 12-Nov-12 Management 1 Approve Issue of Debt Financing Instruments Denominated in RMB For For Yes CSR Corporation Ltd. Y1822T103 12-Nov-12 Management 2a Amend Articles Re: Profit Distribution For For Yes CSR Corporation Ltd. Y1822T103 12-Nov-12 Management 2b Amend Articles Re: Expansion of Management For For Yes CSR Corporation Ltd. Y1822T103 12-Nov-12 Management 2c Amend Articles Re: Corporate Governance For For Yes CSR Corporation Ltd. Y1822T103 12-Nov-12 Management 2d Amend Articles Re: Internal Approval Procedures on Material Operation and Investment Matters For For Yes CSR Corporation Ltd. Y1822T103 12-Nov-12 Management 3 Approve Shareholders' Return Plan for the Next Three Years For For Yes CSR Corporation Ltd. Y1822T103 12-Nov-12 Management 4 Amend Rules of Procedure for General Meetings For Against Yes CSR Corporation Ltd. Y1822T103 12-Nov-12 Management 5 Amend Rules of Procedure for the Board For For Yes CSR Corporation Ltd. Y1822T103 12-Nov-12 Management 6 Amend Management Rules on External Guarantees For For Yes CSR Corporation Ltd. Y1822T103 12-Nov-12 Management 7 Approve Further Utilization of an Aggregate of No More Than RMB 3.658 Billion Out of the Proceeds For For Yes CSR Corporation Ltd. Y1822T103 12-Nov-12 Management 8 Elect Director For For Yes Sun Hung Kai Properties Ltd. Y82594121 15-Nov-12 Management 1 Accept Financial Statements and Statutory Reports For For Yes Sun Hung Kai Properties Ltd. Y82594121 15-Nov-12 Management 2 Declare Final Dividend For For Yes Sun Hung Kai Properties Ltd. Y82594121 15-Nov-12 Management 3a1 Reelect Lui Ting, Victor as Director For For Yes Sun Hung Kai Properties Ltd. Y82594121 15-Nov-12 Management 3a2 Reelect Leung Nai-pang, Norman as Director For For Yes Sun Hung Kai Properties Ltd. Y82594121 15-Nov-12 Management 3a3 Reelect Leung Kui-king, Donald as Director For For Yes Sun Hung Kai Properties Ltd. Y82594121 15-Nov-12 Management 3a4 Reelect Kwok Ping-kwong, Thomas as Director For Against Yes Sun Hung Kai Properties Ltd. Y82594121 15-Nov-12 Management 3a5 Reelect Lee Shau-kee as Director For For Yes Sun Hung Kai Properties Ltd. Y82594121 15-Nov-12 Management 3a6 Reelect Yip Dicky Peter as Director For For Yes Sun Hung Kai Properties Ltd. Y82594121 15-Nov-12 Management 3a7 Reelect Wong Yue-chim, Richard as Director For For Yes Sun Hung Kai Properties Ltd. Y82594121 15-Nov-12 Management 3a8 Reelect Fung Kwok-lun, William as Director For For Yes Sun Hung Kai Properties Ltd. Y82594121 15-Nov-12 Management 3a9 Reelect Kwan Cheuk-yin, William as Director For For Yes Sun Hung Kai Properties Ltd. Y82594121 15-Nov-12 Management 3a10 Reelect Wong Yick-kam, Michael as Director For For Yes Sun Hung Kai Properties Ltd. Y82594121 15-Nov-12 Management 3a11 Reelect Chan Kwok-wai, Patrick as Director For For Yes Sun Hung Kai Properties Ltd. Y82594121 15-Nov-12 Management 3b Approve Directors' Fees For For Yes Sun Hung Kai Properties Ltd. Y82594121 15-Nov-12 Management 4 Reappoint Auditors and Authorize Board to Fix Their Remuneration For For Yes Sun Hung Kai Properties Ltd. Y82594121 15-Nov-12 Management 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For For Yes Sun Hung Kai Properties Ltd. Y82594121 15-Nov-12 Management 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For Against Yes Sun Hung Kai Properties Ltd. Y82594121 15-Nov-12 Management 7 Authorize Reissuance of Repurchased Shares For Against Yes Sun Hung Kai Properties Ltd. Y82594121 15-Nov-12 Management 8 Adopt New Share Option Scheme of the Company and Terminate ItsExisting Share Option Scheme For Against Yes Sun Hung Kai Properties Ltd. Y82594121 15-Nov-12 Management 9 Adopt New Share Option Scheme of SUNeVision Holdings Ltd. and Terminate ItsExisting Share Option Scheme For For Yes CNOOC Ltd. Y1662W117 21-Nov-12 Management 1 Approve Non-exempt Revised Caps for Relevant Categories of the Continuing Connected Transactions in Respect of 2012 and 2013 For For Yes Focus Media Holding Limited FMCN 34415V109 10-Dec-12 Management 1 Reelect Daqing Qi as Director For For No Focus Media Holding Limited FMCN 34415V109 10-Dec-12 Management 2 Approve the Audited Consolidated Financial Statements of the Company For For No Focus Media Holding Limited FMCN 34415V109 10-Dec-12 Management 3 Approve 2013 Employee Share Option Plan and the Authorization of Officers to Allot, Issue or Deliver Shares Pursuant to the 2013 Employee Share Option Plan For Against No Focus Media Holding Limited FMCN 34415V109 10-Dec-12 Management 4 Approve to Appoint Deloitte Touche Tohmatsu CPA Ltd. as Audit Firm For For No China Coal Energy Company Limited Y1434L100 11-Dec-12 Management 1 Approve Provision of Guarantee by a Subsidiary of the Company For Against Yes China Coal Energy Company Limited Y1434L100 11-Dec-12 Management 2 Amend Articles of Association For For Yes Sinopharm Group Co., Ltd. Y8008N107 29-Dec-12 Management 1 Elect Li Ling as Director and Authorize Board to Fix Her Remuneration For For Yes Chaoda Modern Agriculture (Holdings) Limited G2046Q107 31-Dec-12 Management 1a Reelect Kwok Ho as Executive Director For Against Yes Chaoda Modern Agriculture (Holdings) Limited G2046Q107 31-Dec-12 Management 1b Reelect Fung Chi Kin as Independent Non-Executive Director For Against Yes Chaoda Modern Agriculture (Holdings) Limited G2046Q107 31-Dec-12 Management 1c Reelect Tam Ching Ho as Independent Non-Executive Director For Against Yes Chaoda Modern Agriculture (Holdings) Limited G2046Q107 31-Dec-12 Management 2 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For For Yes China Coal Energy Company Limited Y1434L100 01-Feb-13 Management 1a Elect Li Yanjiang as Non-Executive Director and Authorize the Remuneration Committee to Determine His Remuneration For For Yes China Coal Energy Company Limited Y1434L100 01-Feb-13 Management 1b Elect Zhou Qinye as Independent Non-Executive Director and Authorize the Remuneration Committee to Determine His Remuneration For For Yes Industrial and Commercial Bank of China Limited Y3990B112 20-Mar-13 Management 1 Elect Malcolm Christopher McCarthy as Independent Non-Executive Director For For Yes Industrial and Commercial Bank of China Limited Y3990B112 20-Mar-13 Management 2 Elect Kenneth Patrick Chung as Independent Non-Executive Director For For Yes Industrial and Commercial Bank of China Limited Y3990B112 20-Mar-13 Management 3 Approve 2013 Fixed Assets Investment Budget For For Yes Industrial and Commercial Bank of China Limited Y3990B112 20-Mar-13 Management 4 Approve Issue of Eligible Tier-2 Capital Instruments For For Yes Fu Ji Food and Catering Services Holdings Ltd. G3685B104 21-Mar-13 Management 1 Resolve, Ratify and Confirm that the Meeting is the Annual General Meeting of the Company for the Year 2011 For For Yes Fu Ji Food and Catering Services Holdings Ltd. G3685B104 21-Mar-13 Management 1 Resolve, Ratify and Confirm that the Meeting is the Annual General Meeting of the Company for the Year 2010 For For Yes Fu Ji Food and Catering Services Holdings Ltd. G3685B104 21-Mar-13 Management 1 Resolve, Ratify and Confirm that the Meeting is the Annual General Meeting of the Company for the Year 2009 For For Yes Fu Ji Food and Catering Services Holdings Ltd. G3685B104 21-Mar-13 Management 1 Resolve, Ratify and Confirm that the Meeting is the Annual General Meeting of the Company for the Year 2012 For For Yes Fu Ji Food and Catering Services Holdings Ltd. G3685B104 21-Mar-13 Management 2 Approve ANDA CPA Limited as Auditors, the Auditors' Remuneration Fixed by the Provisional Liquidators in Conjunction with Discussions with the Board and the Remuneration Paid and to be Paid on Behalf of the Company by the Provisional Liquidators For For Yes Fu Ji Food and Catering Services Holdings Ltd. G3685B104 21-Mar-13 Management 2 Approve ANDA CPA Ltd. as Auditors, the Auditors' Remuneration Fixed by the Provisional Liquidators in Conjunction with Discussions with the Board, and the Auditors' Remuneration Paid and to be Paid by the Provisional Liquidators on Bahalf of the Company For For Yes Fu Ji Food and Catering Services Holdings Ltd. G3685B104 21-Mar-13 Management 2 Approve ANDA CPA Limited as Auditors, the Auditors' Remuneration Fixed by the Provisional Liquidators in Conjunction with Discussions with the Board and the Remuneration Paid and to be Paid on Behalf of the Company by the Provisional Liquidators For For Yes Fu Ji Food and Catering Services Holdings Ltd. G3685B104 21-Mar-13 Management 2 Approve ANDA CPA Limited as Auditors, the Auditors' Remuneration Fixed by the Provisional Liquidators in Conjunction with Discussions with the Board and the Remuneration Paid and to be Paid on Behalf of the Company by the Provisional Liquidators For For Yes Fu Ji Food and Catering Services Holdings Ltd. G3685B104 21-Mar-13 Management 3 Accept Financial Statements, Report of the Directors and Statutory Reports for the Year Ended March 31, 2011 For Against Yes Fu Ji Food and Catering Services Holdings Ltd. G3685B104 21-Mar-13 Management 3 Accept Financial Statements, Report of the Directors and Statutory Reports for the Year Ended March 31, 2010 For Against Yes Fu Ji Food and Catering Services Holdings Ltd. G3685B104 21-Mar-13 Management 3 Accept Financial Statements, Report of the Directors and Statutory Reports for the Year Ended March 31, 2009 For Against Yes Fu Ji Food and Catering Services Holdings Ltd. G3685B104 21-Mar-13 Management 3 Accept Financial Statements, Report of the Directors and Statutory Reports for the Year Ended March 31, 2012 For Against Yes Fu Ji Food and Catering Services Holdings Ltd. G3685B104 21-Mar-13 Management 4a Reelect Chin Chang Keng Raymond as Executive Director For For Yes Fu Ji Food and Catering Services Holdings Ltd. G3685B104 21-Mar-13 Management 4b Reelect Chung Wai Man as Independent Non-Executive Director For For Yes Fu Ji Food and Catering Services Holdings Ltd. G3685B104 21-Mar-13 Management 4c Authorize the Provisional Liquidators to Fix the Remuneration of Directors For For Yes Fu Ji Food and Catering Services Holdings Ltd. G3685B104 21-Mar-13 Management 5 Reappoint ANDA CPA Limited as Auditors and Authorize the Provisional Liquidators to Fix Their Remuneration For For Yes Fu Ji Food and Catering Services Holdings Ltd. G3685B104 25-Mar-13 Management 1 Approve Reduction in Share Capital For For Yes Fu Ji Food and Catering Services Holdings Ltd. G3685B104 25-Mar-13 Management 2 Amend Memorandum and Articles of Association For For Yes Fu Ji Food and Catering Services Holdings Ltd. G3685B104 25-Mar-13 Management 1 Approve Capital Cancellation For For Yes Fu Ji Food and Catering Services Holdings Ltd. G3685B104 25-Mar-13 Management 2 Approve Share Consolidation For For Yes Fu Ji Food and Catering Services Holdings Ltd. G3685B104 25-Mar-13 Management 3 Approve Increase in Authorized Share Capital For For Yes Fu Ji Food and Catering Services Holdings Ltd. G3685B104 25-Mar-13 Management 4 Authorize Any One Provisional Liquidator of the Company or Any Director To Do All Such Acts in Order To Implement Capital Restructuring Events and the Increase in Authorized Share Capital For For Yes Fu Ji Food and Catering Services Holdings Ltd. G3685B104 25-Mar-13 Management 5 Approve Debt Restructuring Agreement, Subscription Agreement, and Allotment of Scheme Shares For For Yes Fu Ji Food and Catering Services Holdings Ltd. G3685B104 25-Mar-13 Management 6 Approve Open Offer For For Yes Fu Ji Food and Catering Services Holdings Ltd. G3685B104 25-Mar-13 Management 7 Approve Whitewash Waiver For For Yes Fu Ji Food and Catering Services Holdings Ltd. G3685B104 25-Mar-13 Management 8 Elect Directors As Set Out in the Notice For For Yes Fu Ji Food and Catering Services Holdings Ltd. G3685B104 25-Mar-13 Management 9 Elect Yang Qin as Director For For Yes Fu Ji Food and Catering Services Holdings Ltd. G3685B104 25-Mar-13 Management 10 Elect Wang Jianqing as Director For For Yes Fu Ji Food and Catering Services Holdings Ltd. G3685B104 25-Mar-13 Management 11 Elect Leung Hoi Ming as Director For For Yes Fu Ji Food and Catering Services Holdings Ltd. G3685B104 25-Mar-13 Management 12 Elect Mak Ka Wing, Patrick as Director For For Yes Fu Ji Food and Catering Services Holdings Ltd. G3685B104 25-Mar-13 Management 13 Elect Sung Wing Sum as Director For For Yes Fu Ji Food and Catering Services Holdings Ltd. G3685B104 25-Mar-13 Management 14 Authorize the Board to Fix Remuneration of Directors For For Yes Bank of China Limited Y0698A107 26-Mar-13 Management 1 Elect Wang Shiqiang as Non-executive Director For For Yes Bank of China Limited Y0698A107 26-Mar-13 Management 2 Approve Downward Adjustment to the Conversion Price of the A Share Convertible Bonds For For Yes Bank of China Limited Y0698A107 26-Mar-13 Management 3 Amend Articles of Association For For Yes China Medical System Holdings Ltd. G21108124 24-Apr-13 Management 1 Accept Financial Statements and Statutory Reports For For Yes China Medical System Holdings Ltd. G21108124 24-Apr-13 Management 2 Approve Final Dividend For For Yes China Medical System Holdings Ltd. G21108124 24-Apr-13 Management 3a Elect Chen Yanling as Executive Director For For Yes China Medical System Holdings Ltd. G21108124 24-Apr-13 Management 3b Elect Cheung Kam Shing, Terry as Independent Non-Executive Director For For Yes China Medical System Holdings Ltd. G21108124 24-Apr-13 Management 3c Elect Sa Manlin as Executive Director For For Yes China Medical System Holdings Ltd. G21108124 24-Apr-13 Management 3d Elect Peng Huaizheng as Independent Non-Executive Director For Against Yes China Medical System Holdings Ltd. G21108124 24-Apr-13 Management 3e Authorize Board to Fix Directors' Remuneration For For Yes China Medical System Holdings Ltd. G21108124 24-Apr-13 Management 4 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration For For Yes China Medical System Holdings Ltd. G21108124 24-Apr-13 Management 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For Against Yes China Medical System Holdings Ltd. G21108124 24-Apr-13 Management 6 Approve Repurchase of Up to 10 Percent of Issued Capital For For Yes China Medical System Holdings Ltd. G21108124 24-Apr-13 Management 7 Authorize Reissuance of Repurchased Shares For Against Yes Hong Kong Exchanges and Clearing Ltd Y3506N139 24-Apr-13 Management 1 Accept Financial Statements and Statutory Reports For For Yes Hong Kong Exchanges and Clearing Ltd Y3506N139 24-Apr-13 Management 2 Declare Final Dividend For For Yes Hong Kong Exchanges and Clearing Ltd Y3506N139 24-Apr-13 Management 3a Elect John Estmond Strickland as Director For For Yes Hong Kong Exchanges and Clearing Ltd Y3506N139 24-Apr-13 Management 3b Elect Wong Sai Hung, Oscar as Director For For Yes Hong Kong Exchanges and Clearing Ltd Y3506N139 24-Apr-13 Management 4 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration For For Yes Hong Kong Exchanges and Clearing Ltd Y3506N139 24-Apr-13 Management 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For For Yes Hong Kong Exchanges and Clearing Ltd Y3506N139 24-Apr-13 Management 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For For Yes ASM Pacific Technology Ltd. G0535Q133 26-Apr-13 Management 1 Accept Financial Statements and Statutory Reports For For No ASM Pacific Technology Ltd. G0535Q133 26-Apr-13 Management 2 Declare Final Dividend For For No ASM Pacific Technology Ltd. G0535Q133 26-Apr-13 Management 3 Elect Petrus Antonius Maria von Bommel as Director For Against No ASM Pacific Technology Ltd. G0535Q133 26-Apr-13 Management 4 Elect Charles Dean del Prado as Director For Against No ASM Pacific Technology Ltd. G0535Q133 26-Apr-13 Management 5 Elect Orasa Livasiri as Director For For No ASM Pacific Technology Ltd. G0535Q133 26-Apr-13 Management 6 Elect Wong Hon Yee as Director For For No ASM Pacific Technology Ltd. G0535Q133 26-Apr-13 Management 7 Elect Tang Koon Hung, Eric as an Independent Non-Executive Director For Against No ASM Pacific Technology Ltd. G0535Q133 26-Apr-13 Management 8 Authorize Board to Fix Remuneration of Directors For For No ASM Pacific Technology Ltd. G0535Q133 26-Apr-13 Management 9 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration For For No ASM Pacific Technology Ltd. G0535Q133 26-Apr-13 Management 10 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For Against No ASM Pacific Technology Ltd. G0535Q133 26-Apr-13 Management 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For For No ASM Pacific Technology Ltd. G0535Q133 26-Apr-13 Management 12 Authorize Reissuance of Repurchased Shares For Against No China Everbright International Ltd. Y14226107 26-Apr-13 Management 1 Accept Financial Statements and Statutory Reports For For Yes China Everbright International Ltd. Y14226107 26-Apr-13 Management 2 Declare Final Dividend For For Yes China Everbright International Ltd. Y14226107 26-Apr-13 Management 3a1 Reelect Chen Xiaoping as Director For For Yes China Everbright International Ltd. Y14226107 26-Apr-13 Management 3a2 Reelect Wang Tianyi as Director For Against Yes China Everbright International Ltd. Y14226107 26-Apr-13 Management 3a3 Reelect Cai Shuguang as Director For Against Yes China Everbright International Ltd. Y14226107 26-Apr-13 Management 3a4 Reelect Fan Yan Hok, Philip as Director For Against Yes China Everbright International Ltd. Y14226107 26-Apr-13 Management 3a5 Reelect Zhai Haitao as Director For For Yes China Everbright International Ltd. Y14226107 26-Apr-13 Management 3b Authorize Board to Fix Remuneration of Directors For For Yes China Everbright International Ltd. Y14226107 26-Apr-13 Management 4 Reappoint KPMG as Auditors and Authorize Board to Fix Their Remuneration For For Yes China Everbright International Ltd. Y14226107 26-Apr-13 Management 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For Against Yes China Everbright International Ltd. Y14226107 26-Apr-13 Management 5b Authorize Repurchase of Up to 10 Percent of Issued Share Capital For For Yes China Everbright International Ltd. Y14226107 26-Apr-13 Management 5c Authorize Reissuance of Repurchased Shares For Against Yes Natural Beauty Bio-Technology Ltd G64006102 10-May-13 Management 1 Accept Financial Statements and Statutory Reports For For Yes Natural Beauty Bio-Technology Ltd G64006102 10-May-13 Management 2a Elect Poon Yee Man Alwin as Director For For Yes Natural Beauty Bio-Technology Ltd G64006102 10-May-13 Management 2b Elect Chen Ruey-Long as Director For For Yes Natural Beauty Bio-Technology Ltd G64006102 10-May-13 Management 2c Elect Yang Tze-Kaing as Director For For Yes Natural Beauty Bio-Technology Ltd G64006102 10-May-13 Management 2d Elect Lee Ming-Ta as Director For For Yes Natural Beauty Bio-Technology Ltd G64006102 10-May-13 Management 2e Elect Su Chien-Cheng as Director For For Yes Natural Beauty Bio-Technology Ltd G64006102 10-May-13 Management 3 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration For For Yes Natural Beauty Bio-Technology Ltd G64006102 10-May-13 Management 4 Authorize Board to Fix Remuneration of Directors For For Yes Natural Beauty Bio-Technology Ltd G64006102 10-May-13 Management 5 Declare Final Dividend For For Yes Natural Beauty Bio-Technology Ltd G64006102 10-May-13 Management 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For Against Yes Natural Beauty Bio-Technology Ltd G64006102 10-May-13 Management 7 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For For Yes Natural Beauty Bio-Technology Ltd G64006102 10-May-13 Management 8 Authorize Reissuance of Repurchased Shares For Against Yes Natural Beauty Bio-Technology Ltd G64006102 10-May-13 Management 9 Approve Grant of Share Options to Chang Karen Yi Fen For Against Yes Tencent Holdings Ltd. G87572148 15-May-13 Management 1 Accept Financial Statements and Statutory Reports For For Yes Tencent Holdings Ltd. G87572148 15-May-13 Management 2 Approve Final Dividend For For Yes Tencent Holdings Ltd. G87572148 15-May-13 Management 3a1 Elect Zhang Zhidong as Director For For Yes Tencent Holdings Ltd. G87572148 15-May-13 Management 3a2 Elect Ian Charles Stone as Director For For Yes Tencent Holdings Ltd. G87572148 15-May-13 Management 3a3 Elect Jacobus Petrus Bekker as Director For For Yes Tencent Holdings Ltd. G87572148 15-May-13 Management 3b Authorize Board to Fix Remuneration of Directors For For Yes Tencent Holdings Ltd. G87572148 15-May-13 Management 4 Reappoint Auditors and Authorize Board to Fix Their Remuneration For For Yes Tencent Holdings Ltd. G87572148 15-May-13 Management 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For Against Yes Tencent Holdings Ltd. G87572148 15-May-13 Management 6 Authorize Share Repurchase Program For For Yes Tencent Holdings Ltd. G87572148 15-May-13 Management 7 Authorize Reissuance of Repurchased Shares For Against Yes Kunlun Energy Company Ltd G5320C108 20-May-13 Management 1 Accept Financial Statements and Statutory Reports For For Yes Kunlun Energy Company Ltd G5320C108 20-May-13 Management 2 Declare Final Dividend For For Yes Kunlun Energy Company Ltd G5320C108 20-May-13 Management 3a Elect Zhang Bowen as Director For For Yes Kunlun Energy Company Ltd G5320C108 20-May-13 Management 3b Elect Liu Xiao Feng as Director For For Yes Kunlun Energy Company Ltd G5320C108 20-May-13 Management 3c Authorize Board to Fix Remuneration of Directors For For Yes Kunlun Energy Company Ltd G5320C108 20-May-13 Management 4 Appoint KPMG as Auditors and Authorize Board to Fix Their Remuneration For For Yes Kunlun Energy Company Ltd G5320C108 20-May-13 Management 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For Against Yes Kunlun Energy Company Ltd G5320C108 20-May-13 Management 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For For Yes Kunlun Energy Company Ltd G5320C108 20-May-13 Management 7 Authorize Reissuance of Repurchased Shares For Against Yes Shenzhen International Holdings Ltd. G8086V104 20-May-13 Management 1 Accept Financial Statements and Statutory Reports For For Yes Shenzhen International Holdings Ltd. G8086V104 20-May-13 Management 2 Declare Final Dividend For For Yes Shenzhen International Holdings Ltd. G8086V104 20-May-13 Management 3a Elect Gao Lei as Director For For Yes Shenzhen International Holdings Ltd. G8086V104 20-May-13 Management 3b Elect Li Lu Ning as Director For Against Yes Shenzhen International Holdings Ltd. G8086V104 20-May-13 Management 3c Elect Yang Hai as Director For For Yes Shenzhen International Holdings Ltd. G8086V104 20-May-13 Management 3d Elect Leung Ming Yuen, Simon as Director For For Yes Shenzhen International Holdings Ltd. G8086V104 20-May-13 Management 3e Elect Ding Xun as Director For For Yes Shenzhen International Holdings Ltd. G8086V104 20-May-13 Management 3f Authorize Board to Fix Remuneration of Directors For For Yes Shenzhen International Holdings Ltd. G8086V104 20-May-13 Management 4 Reappoint Auditors and Authorize Board to Fix Their Remuneration For For Yes Shenzhen International Holdings Ltd. G8086V104 20-May-13 Management 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For For Yes Shenzhen International Holdings Ltd. G8086V104 20-May-13 Management 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For Against Yes Shenzhen International Holdings Ltd. G8086V104 20-May-13 Management 7 Authorize Reissuance of Repurchased Shares For Against Yes ENN Energy Holdings Ltd. G3066L101 21-May-13 Management 1 Accept Financial Statements and Statutory Reports For For Yes ENN Energy Holdings Ltd. G3066L101 21-May-13 Management 2 Declare Final Dividend For For Yes ENN Energy Holdings Ltd. G3066L101 21-May-13 Management 3a1 Elect Zhang Gang as Director For For Yes ENN Energy Holdings Ltd. G3066L101 21-May-13 Management 3a2 Elect Han Jishen as Director For For Yes ENN Energy Holdings Ltd. G3066L101 21-May-13 Management 3a3 Elect Lim Haw Kuang as Director For For Yes ENN Energy Holdings Ltd. G3066L101 21-May-13 Management 3a4 Elect Zhao Baoju as Director For Against Yes ENN Energy Holdings Ltd. G3066L101 21-May-13 Management 3a5 Elect Jin Yongsheng as Director For Against Yes ENN Energy Holdings Ltd. G3066L101 21-May-13 Management 3a6 Elect Cheung Yip Sang as Director For For Yes ENN Energy Holdings Ltd. G3066L101 21-May-13 Management 3a7 Elect Zhao Shengli as Director For Against Yes ENN Energy Holdings Ltd. G3066L101 21-May-13 Management 3a8 Elect Wang Dongzhi as Director For For Yes ENN Energy Holdings Ltd. G3066L101 21-May-13 Management 3b Authorize Board to Fix the Remuneration of Directors For For Yes ENN Energy Holdings Ltd. G3066L101 21-May-13 Management 4 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration For For Yes ENN Energy Holdings Ltd. G3066L101 21-May-13 Management 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For Against Yes ENN Energy Holdings Ltd. G3066L101 21-May-13 Management 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For For Yes ENN Energy Holdings Ltd. G3066L101 21-May-13 Management 7 Authorize Reissuance of Repurchased Shares For Against Yes Hutchison Whampoa Limited Y38024108 21-May-13 Management 1 Accept Financial Statements and Statutory Reports For For Yes Hutchison Whampoa Limited Y38024108 21-May-13 Management 2 Declare Final Dividend For For Yes Hutchison Whampoa Limited Y38024108 21-May-13 Management 3a Elect Li Tzar Kuoi as Director For For Yes Hutchison Whampoa Limited Y38024108 21-May-13 Management 3b Elect Frank John Sixt as Director For Against Yes Hutchison Whampoa Limited Y38024108 21-May-13 Management 3c Elect Holger Kluge as Director For For Yes Hutchison Whampoa Limited Y38024108 21-May-13 Management 3d Elect George Colin Magnus as Director For For Yes Hutchison Whampoa Limited Y38024108 21-May-13 Management 3e Elect Lee Wai Mun, Rose as Director For For Yes Hutchison Whampoa Limited Y38024108 21-May-13 Management 3f Elect Lee Yeh Kwong, Charles as Director For For Yes Hutchison Whampoa Limited Y38024108 21-May-13 Management 4 Appoint Auditors and Authorize Board to Fix Their Remuneration For For Yes Hutchison Whampoa Limited Y38024108 21-May-13 Management 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For Against Yes Hutchison Whampoa Limited Y38024108 21-May-13 Management 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For For Yes Hutchison Whampoa Limited Y38024108 21-May-13 Management 7 Authorize Reissuance of Repurchased Shares For Against Yes Hengan International Group Co. Ltd. G4402L151 23-May-13 Management 1 Accept Financial Statements and Statutory Reports For For Yes Hengan International Group Co. Ltd. G4402L151 23-May-13 Management 2 Declare Final Dividend For For Yes Hengan International Group Co. Ltd. G4402L151 23-May-13 Management 3 Elect Xu Shui Shen as Director For For Yes Hengan International Group Co. Ltd. G4402L151 23-May-13 Management 4 Elect Sze Wong Kim as Director For For Yes Hengan International Group Co. Ltd. G4402L151 23-May-13 Management 5 Elect Hui Ching Chi as Director For For Yes Hengan International Group Co. Ltd. G4402L151 23-May-13 Management 6 Elect Wang Ming Fu as Director For For Yes Hengan International Group Co. Ltd. G4402L151 23-May-13 Management 7 Elect Ho Kwai Ching Mark as Director For For Yes Hengan International Group Co. Ltd. G4402L151 23-May-13 Management 8 Elect Zhou Fang Sheng as Director For For Yes Hengan International Group Co. Ltd. G4402L151 23-May-13 Management 9 Authorize Board to Fix Remuneration of Directors For For Yes Hengan International Group Co. Ltd. G4402L151 23-May-13 Management 10 Reappoint Auditors and Authorize Board to Fix Their Remuneration For For Yes Hengan International Group Co. Ltd. G4402L151 23-May-13 Management 11 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For Against Yes Hengan International Group Co. Ltd. G4402L151 23-May-13 Management 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For For Yes Hengan International Group Co. Ltd. G4402L151 23-May-13 Management 13 Authorize Reissuance of Repurchased Shares For Against Yes CNOOC Ltd. Y1662W117 24-May-13 Management 1a Approve Audited Accounts with Director's Report and Auditors' Report For For Yes CNOOC Ltd. Y1662W117 24-May-13 Management 1b Declare Final Dividend For For Yes CNOOC Ltd. Y1662W117 24-May-13 Management 1c Elect Yang Hua as Director For For Yes CNOOC Ltd. Y1662W117 24-May-13 Management 1d Elect Zhou Shouwei as Director For For Yes CNOOC Ltd. Y1662W117 24-May-13 Management 1e Elect Chiu Sung Hong as Director For For Yes CNOOC Ltd. Y1662W117 24-May-13 Management 1f Authorize the Board to Fix Remuneration of Directors For For Yes CNOOC Ltd. Y1662W117 24-May-13 Management 1g Appoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration For For Yes CNOOC Ltd. Y1662W117 24-May-13 Management 2a Authorize Repurchase of Up to 10 Percent of Issued Share Capital For For Yes CNOOC Ltd. Y1662W117 24-May-13 Management 2b Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For Against Yes CNOOC Ltd. Y1662W117 24-May-13 Management 2c Authorize Reissuance of Repurchased Shares For Against Yes Bank of China Limited Y0698A107 29-May-13 Management 1 Approve 2012 Work Report of Board of Directors For For Yes Bank of China Limited Y0698A107 29-May-13 Management 2 Approve 2012 Work Report of Board of Supervisors For For Yes Bank of China Limited Y0698A107 29-May-13 Management 3 Approve 2012 Annual Financial Statements For For Yes Bank of China Limited Y0698A107 29-May-13 Management 4 Approve 2012 Profit Distribution Plan For For Yes Bank of China Limited Y0698A107 29-May-13 Management 5 Approve 2013 Annual Budget Report For For Yes Bank of China Limited Y0698A107 29-May-13 Management 6 Appoint Ernst & Young Hua Ming as Auditors For For Yes Bank of China Limited Y0698A107 29-May-13 Management 7a Elect Li Lihui as Director For For Yes Bank of China Limited Y0698A107 29-May-13 Management 7b Elect Li Zaohang as Director For Against Yes Bank of China Limited Y0698A107 29-May-13 Management 7c Elect Jiang Yansong as Director For Against Yes Bank of China Limited Y0698A107 29-May-13 Management 7d Elect Chow Man Yiu, Paul as Director For For Yes Bank of China Limited Y0698A107 29-May-13 Management 8a Elect Lu Zhengfei as Director For For Yes Bank of China Limited Y0698A107 29-May-13 Management 8b Elect Leung Cheuk Yan as Director For For Yes Bank of China Limited Y0698A107 29-May-13 Management 9a Elect Li Jun as Shareholder Representative Supervisor For For Yes Bank of China Limited Y0698A107 29-May-13 Management 9b Elect Wang Xueqiang as Shareholder Representative Supervisor For For Yes Bank of China Limited Y0698A107 29-May-13 Management 9c Elect Liu Wanming as Shareholder Representative Supervisor For For Yes Bank of China Limited Y0698A107 29-May-13 Share Holder 10a Elect Tian Guoli as Director None Against Yes Bank of China Limited Y0698A107 29-May-13 Share Holder 10b Elect Wang Yong as Director None Against Yes Bank of China Limited Y0698A107 29-May-13 Share Holder 11a Elect Sun Zhijun as Director None Against Yes Bank of China Limited Y0698A107 29-May-13 Share Holder 11b Elect Liu Lina as Director None Against Yes Bank of China Limited Y0698A107 29-May-13 Share Holder 12 Approve Issuance of the Qualified Write-down Tier-2 Capital Instruments None For Yes Shui On Land Limited G81151113 29-May-13 Management 1 Accept Financial Statements and Statutory Reports For For Yes Shui On Land Limited G81151113 29-May-13 Management 2 Declare Final Dividend For For Yes Shui On Land Limited G81151113 29-May-13 Management 3a Elect Freddy C. K. Lee as Director For For Yes Shui On Land Limited G81151113 29-May-13 Management 3b Elect Daniel Y. K. Wan as Director For For Yes Shui On Land Limited G81151113 29-May-13 Management 3c Elect Roger L. McCarthy as Director For For Yes Shui On Land Limited G81151113 29-May-13 Management 3d Authorize Board to Fix Directors' Remuneration For For Yes Shui On Land Limited G81151113 29-May-13 Management 4 Reappoint Auditors and Authorize Board to Fix Their Remuneration For For Yes Shui On Land Limited G81151113 29-May-13 Management 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For Against Yes Shui On Land Limited G81151113 29-May-13 Management 5b Authorize Repurchase of Up to 10 Percent of Issued Share Capital For For Yes Shui On Land Limited G81151113 29-May-13 Management 5c Authorize Reissuance of Repurchased Shares For Against Yes Tiangong International Co., Ltd. G88831113 29-May-13 Management 1 Accept Financial Statements and Statutory Reports For For Yes Tiangong International Co., Ltd. G88831113 29-May-13 Management 2 Approve Final Dividend For For Yes Tiangong International Co., Ltd. G88831113 29-May-13 Management 3a1 Elect Zhu Xiaokun as Director For For Yes Tiangong International Co., Ltd. G88831113 29-May-13 Management 3a2 Elect Jiang Guangqing as Director For For Yes Tiangong International Co., Ltd. G88831113 29-May-13 Management 3a3 Elect Lee Cheuk Yin Dannis as Director For For Yes Tiangong International Co., Ltd. G88831113 29-May-13 Management 3a4 Elect Yin Shuming as Director For For Yes Tiangong International Co., Ltd. G88831113 29-May-13 Management 3b Authorize Board to Fix Remuneration of Directors For For Yes Tiangong International Co., Ltd. G88831113 29-May-13 Management 4 Reappoint KPMG as Auditors and Authorize Board to Fix Their Remuneration For For Yes Tiangong International Co., Ltd. G88831113 29-May-13 Management 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For Against Yes Tiangong International Co., Ltd. G88831113 29-May-13 Management 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For For Yes Tiangong International Co., Ltd. G88831113 29-May-13 Management 7 Authorize Reissuance of Repurchased Shares For Against Yes CSR Corporation Ltd. Y1822T103 30-May-13 Management 1 Approve 2012 Work Report of the Board of Directors For For Yes CSR Corporation Ltd. Y1822T103 30-May-13 Management 2 Approve 2012 Work Report of the Supervisory Committee For For Yes CSR Corporation Ltd. Y1822T103 30-May-13 Management 3 Approve 2012 Final Accounts of the Company For For Yes CSR Corporation Ltd. Y1822T103 30-May-13 Management 4 Approve 2012 Profit Distribution Plan For For Yes CSR Corporation Ltd. Y1822T103 30-May-13 Management 5 Approve Resolution in Relation to the Arrangement of Guarantees by the Company and its Subsidiaries for 2013 For Against Yes CSR Corporation Ltd. Y1822T103 30-May-13 Management 6 Approve Resolution in Relation to the Matters Regarding the A Share Connected Transactions for 2013 For For Yes CSR Corporation Ltd. Y1822T103 30-May-13 Management 7 Approve Resolution in Relation to the Remuneration and Welfare of Directors and Supervisors For For Yes CSR Corporation Ltd. Y1822T103 30-May-13 Management 8 Reappoint Auditors and Approve the Bases for Determination of their Remuneration For For Yes CSR Corporation Ltd. Y1822T103 30-May-13 Management 9 Approve Issuance of Debt Financing Instruments For For Yes CSR Corporation Ltd. Y1822T103 30-May-13 Management 10 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For Against Yes China Mobile Limited Y14965100 30-May-13 Management 1 Accept Financial Statements and Statutory Reports For For Yes China Mobile Limited Y14965100 30-May-13 Management 2 Declare Final Dividend For For Yes China Mobile Limited Y14965100 30-May-13 Management 3a Elect Li Yue as Director For For Yes China Mobile Limited Y14965100 30-May-13 Management 3b Elect Xue Taohai as Director For For Yes China Mobile Limited Y14965100 30-May-13 Management 3c Elect Huang Wenlin as Director For For Yes China Mobile Limited Y14965100 30-May-13 Management 4 Appoint PricewaterhouseCoopers and PricewaterhouseCoopers Zhong Tian CPAs Limited as Auditors of the Company and its Subsidiaries for Hong Kong Financial Reporting and U.S. Financial Reporting, Respectively and Authorize Board to Fix Their Remuneration For For Yes China Mobile Limited Y14965100 30-May-13 Management 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For For Yes China Mobile Limited Y14965100 30-May-13 Management 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For Against Yes China Mobile Limited Y14965100 30-May-13 Management 7 Authorize Reissuance of Repurchased Shares For Against Yes Comba Telecom Systems Holdings Ltd. G22972114 31-May-13 Management 1 Accept Financial Statements and Statutory Reports For For Yes Comba Telecom Systems Holdings Ltd. G22972114 31-May-13 Management 2a Elect Fok Tung Ling as Director For For Yes Comba Telecom Systems Holdings Ltd. G22972114 31-May-13 Management 2b Elect Wu Jiang Cheng as Director For For Yes Comba Telecom Systems Holdings Ltd. G22972114 31-May-13 Management 2c Elect Yan Ji Ci as Director For For Yes Comba Telecom Systems Holdings Ltd. G22972114 31-May-13 Management 2d Elect Yeung Pui Sang, Simon as Director For For Yes Comba Telecom Systems Holdings Ltd. G22972114 31-May-13 Management 2e Elect Lin Jin Tong as Director For For Yes Comba Telecom Systems Holdings Ltd. G22972114 31-May-13 Management 2f Elect Qian Ting Shuo as Director For For Yes Comba Telecom Systems Holdings Ltd. G22972114 31-May-13 Management 2g Authorize Board to Fix the Remuneration of Directors For For Yes Comba Telecom Systems Holdings Ltd. G22972114 31-May-13 Management 3 Reappoint Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration For For Yes Comba Telecom Systems Holdings Ltd. G22972114 31-May-13 Management 4 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For Against Yes Comba Telecom Systems Holdings Ltd. G22972114 31-May-13 Management 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For For Yes Comba Telecom Systems Holdings Ltd. G22972114 31-May-13 Management 6 Authorize Reissuance of Repurchased Shares For Against Yes Comba Telecom Systems Holdings Ltd. G22972114 31-May-13 Management 7 Approve Adoption of the New Share Option Scheme For Against Yes China Resources Land Ltd. G2108Y105 05-Jun-13 Management 1 Accept Financial Statements and Statutory Reports For For Yes China Resources Land Ltd. G2108Y105 05-Jun-13 Management 2 Declare Final Dividend For For Yes China Resources Land Ltd. G2108Y105 05-Jun-13 Management 3a Elect Yan Biao as Director For Against Yes China Resources Land Ltd. G2108Y105 05-Jun-13 Management 3b Elect Ding Jiemin as Director For Against Yes China Resources Land Ltd. G2108Y105 05-Jun-13 Management 3c Elect Wei Bin as Director For Against Yes China Resources Land Ltd. G2108Y105 05-Jun-13 Management 3d Elect Huang Daoguo as Director For Against Yes China Resources Land Ltd. G2108Y105 05-Jun-13 Management 3e Elect Chen Ying as Director For Against Yes China Resources Land Ltd. G2108Y105 05-Jun-13 Management 3f Elect Andrew Y. Yan as Director For Against Yes China Resources Land Ltd. G2108Y105 05-Jun-13 Management 3g Elect Ho Hin Ngai Bosco as Director For For Yes China Resources Land Ltd. G2108Y105 05-Jun-13 Management 3h Authorize Board to Fix Remuneration of Directors For For Yes China Resources Land Ltd. G2108Y105 05-Jun-13 Management 4 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration For For Yes China Resources Land Ltd. G2108Y105 05-Jun-13 Management 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For For Yes China Resources Land Ltd. G2108Y105 05-Jun-13 Management 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For Against Yes China Resources Land Ltd. G2108Y105 05-Jun-13 Management 7 Authorize Reissuance of Repurchased Shares For Against Yes Qingling Motors Co Ltd Y71713104 05-Jun-13 Management 1 Approve Report of the Board of Directors For For Yes Qingling Motors Co Ltd Y71713104 05-Jun-13 Management 2 Approve Report of the Supervisory Committee For For Yes Qingling Motors Co Ltd Y71713104 05-Jun-13 Management 3 Accept Audited Financial Statements and Auditors' Reports For For Yes Qingling Motors Co Ltd Y71713104 05-Jun-13 Management 4 Approve Profit Appropriation Proposal For For Yes Qingling Motors Co Ltd Y71713104 05-Jun-13 Share Holder 5 Accept Resignation of Liu Guangming as Director and Authorize Board to Terminate His Service Contract None For Yes Qingling Motors Co Ltd Y71713104 05-Jun-13 Share Holder 6 Elect Du Weidong as Director and Authorize Board to Fix His Remuneration None For Yes Qingling Motors Co Ltd Y71713104 05-Jun-13 Management 7 Reappoint Deloitte Touche Tohmatsu Certified Public Accounts LLP and Deloitte Touche Tohmatsu as PRC and International Auditors, Respectively, and Authorize Board to Fix Their Remuneration For For Yes Sinopharm Group Co., Ltd. Y8008N107 05-Jun-13 Management 1 Accept Report of the Board of Directors For For Yes Sinopharm Group Co., Ltd. Y8008N107 05-Jun-13 Management 2 Accept Report of the Supervisory Committee For For Yes Sinopharm Group Co., Ltd. Y8008N107 05-Jun-13 Management 3 Accept Audited Financial Statements For For Yes Sinopharm Group Co., Ltd. Y8008N107 05-Jun-13 Management 4 Approve Profit Distribution Plan and Payment of Final Dividend For For Yes Sinopharm Group Co., Ltd. Y8008N107 05-Jun-13 Management 5 Reappoint PricewaterhouseCoopers Zhong Tian LLP as Domestic Auditors and Authorize Audit Committee to Fix Their Remuneration For For Yes Sinopharm Group Co., Ltd. Y8008N107 05-Jun-13 Management 6 Reappoint PricewaterhouseCoopers Certified Public Accountants, Hong Kong as International Auditors and Authorize Audit Committee to Fix Their Remuneration For For Yes Sinopharm Group Co., Ltd. Y8008N107 05-Jun-13 Management 7 Elect Chen Qiyu as Director and Authorize Board to Fix Director's Remuneration For For Yes Sinopharm Group Co., Ltd. Y8008N107 05-Jun-13 Management 8 Authorize Board to Fix Remuneration of Directors For For Yes Sinopharm Group Co., Ltd. Y8008N107 05-Jun-13 Management 9 Approve Delegation of Certain Powers to the Board For Against Yes Sinopharm Group Co., Ltd. Y8008N107 05-Jun-13 Management 10 Amend Articles of Association of the Company For For Yes Sinopharm Group Co., Ltd. Y8008N107 05-Jun-13 Management 11 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For Against Yes Delta Electronics Inc. Y20263102 07-Jun-13 Management 1 Approve Business Operations Report and Financial Statements For For Yes Delta Electronics Inc. Y20263102 07-Jun-13 Management 2 Approve Plan on Profit Distribution For For Yes Delta Electronics Inc. Y20263102 07-Jun-13 Management 3 Approve Amendments to Articles of Association For For Yes Delta Electronics Inc. Y20263102 07-Jun-13 Management 4 Approve Amendments to Rules and Procedures Regarding Shareholder's General Meeting For For Yes Delta Electronics Inc. Y20263102 07-Jun-13 Management 5 Approve Amendments to the Procedures for Lending Funds to Other Parties For For Yes Delta Electronics Inc. Y20263102 07-Jun-13 Management 6 Approve Amendments to the Procedures for Endorsement and Guarantees For For Yes Delta Electronics Inc. Y20263102 07-Jun-13 Management 7 Approve Release of Restrictions of Competitive Activities of Appointed Directors For For Yes Delta Electronics Inc. Y20263102 07-Jun-13 Management 8 Transact Other Business (Non-Voting) Yes Industrial and Commercial Bank of China Limited Y3990B112 07-Jun-13 Management 1 Accept 2012 Work Report of Board of Directors For For Yes Industrial and Commercial Bank of China Limited Y3990B112 07-Jun-13 Management 2 Accept 2012 Work Report of Board of Supervisors For For Yes Industrial and Commercial Bank of China Limited Y3990B112 07-Jun-13 Management 3 Accept Bank's 2012 Audited Accounts For For Yes Industrial and Commercial Bank of China Limited Y3990B112 07-Jun-13 Management 4 Approve 2012 Profit Distribution Plan For For Yes Industrial and Commercial Bank of China Limited Y3990B112 07-Jun-13 Management 5 Approve Proposal on Launching the Engagement of Accounting Firm for 2013 For For Yes Industrial and Commercial Bank of China Limited Y3990B112 07-Jun-13 Share Holder 6 Elect Yi Huiman as Director None For Yes Industrial and Commercial Bank of China Limited Y3990B112 07-Jun-13 Share Holder 7 Elect Luo Xi as Director None For Yes Industrial and Commercial Bank of China Limited Y3990B112 07-Jun-13 Share Holder 8 Elect Liu Lixian as Director None For Yes Ruentex Development Co., Ltd. Y73659107 10-Jun-13 Management 1 Approve Business Operations Report and Financial Statements For For Yes Ruentex Development Co., Ltd. Y73659107 10-Jun-13 Management 2 Approve Plan on Profit Distribution For For Yes Ruentex Development Co., Ltd. Y73659107 10-Jun-13 Management 3 Approve Amendments to Articles of Association For For Yes Ruentex Development Co., Ltd. Y73659107 10-Jun-13 Management 4 Approve Amendments to the Procedures for Lending Funds to Other Parties and Amendments to the Procedures for Endorsement and Guarantees For For Yes Ruentex Development Co., Ltd. Y73659107 10-Jun-13 Management 5 Approve Amendment to Rules of Procedure for Election of Directors and Supervisors For For Yes Ruentex Development Co., Ltd. Y73659107 10-Jun-13 Management 6 Approve Amendments to Rules and Procedures Regarding Shareholder's General Meeting For For Yes Ruentex Development Co., Ltd. Y73659107 10-Jun-13 Share Holder Elect Supervisor No.1 None Against Yes Ruentex Development Co., Ltd. Y73659107 10-Jun-13 Share Holder Elect Supervisor No.2 None Against Yes Ruentex Development Co., Ltd. Y73659107 10-Jun-13 Management 8 Transact Other Business (Non-Voting) Yes Taiwan Semiconductor Manufacturing Co., Ltd. Y84629107 11-Jun-13 Management 1 Approve Business Operations Report and Financial Statements For For Yes Taiwan Semiconductor Manufacturing Co., Ltd. Y84629107 11-Jun-13 Management 2 Approve Plan on Profit Distribution For For Yes Taiwan Semiconductor Manufacturing Co., Ltd. Y84629107 11-Jun-13 Management 3 Approve Amendments to Procedures Governing the Acquisition or Disposal of Assets, Lending Funds to Other Parties, and Endorsement and Guarantees For For Yes Taiwan Semiconductor Manufacturing Co., Ltd. Y84629107 11-Jun-13 Management 4 Transact Other Business (Non-Voting) Yes Advantech Co., Ltd. Y0017P108 13-Jun-13 Management 1 Approve Business Operations Report and Financial Statements For For Yes Advantech Co., Ltd. Y0017P108 13-Jun-13 Management 2 Approve Plan on 2012 Profit Distribution For For Yes Advantech Co., Ltd. Y0017P108 13-Jun-13 Management 3 Approve Amendments to Rules and Procedures Regarding Shareholder's General Meeting For For Yes Advantech Co., Ltd. Y0017P108 13-Jun-13 Management 4 Approve Amendments to the Procedures for Lending Funds to Other Parties For For Yes Advantech Co., Ltd. Y0017P108 13-Jun-13 Management 5 Approve Release of Restrictions of Competitive Activities of Directors For For Yes Agricultural Bank of China Y00289119 18-Jun-13 Management 1 Accept 2012 Work Report of the Board For For Yes Agricultural Bank of China Y00289119 18-Jun-13 Management 2 Accept 2012 Work Report of the Board of Supervisors For For Yes Agricultural Bank of China Y00289119 18-Jun-13 Management 3 Accept Final Financial Accounts for 2012 For For Yes Agricultural Bank of China Y00289119 18-Jun-13 Management 4 Approve Profit Distribution Plan for 2012 For For Yes Agricultural Bank of China Y00289119 18-Jun-13 Management 5 Approve Fixed Assets Investment Budget for 2013 For For Yes Agricultural Bank of China Y00289119 18-Jun-13 Management 6 Appoint Auditors For For Yes Agricultural Bank of China Y00289119 18-Jun-13 Management 7 Approve Adjustment to the Board's Authority to Approve Investment in Bonds of Certain Clients For For Yes Agricultural Bank of China Y00289119 18-Jun-13 Management 8 Approve Issuance of Eligible Capital Instruments with Write-Down Feature For For Yes Zhongsheng Group Holdings Ltd. G9894K108 18-Jun-13 Management 1 Accept Financial Statements and Statutory Reports For For Yes Zhongsheng Group Holdings Ltd. G9894K108 18-Jun-13 Management 2 Declare Final Dividend For For Yes Zhongsheng Group Holdings Ltd. G9894K108 18-Jun-13 Management 3 Elect Huang Yi as Director For For Yes Zhongsheng Group Holdings Ltd. G9894K108 18-Jun-13 Management 4 Elect Si Wei as Director For For Yes Zhongsheng Group Holdings Ltd. G9894K108 18-Jun-13 Management 5 Elect Ng Yuk Keung as Director For For Yes Zhongsheng Group Holdings Ltd. G9894K108 18-Jun-13 Management 6 Elect Shen Jinjun as Director For For Yes Zhongsheng Group Holdings Ltd. G9894K108 18-Jun-13 Management 7 Authorize Board to Fix Remuneration of Directors For For Yes Zhongsheng Group Holdings Ltd. G9894K108 18-Jun-13 Management 8 Reappoint Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration For For Yes Zhongsheng Group Holdings Ltd. G9894K108 18-Jun-13 Management 9 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For For Yes Zhongsheng Group Holdings Ltd. G9894K108 18-Jun-13 Management 10 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For Against Yes Zhongsheng Group Holdings Ltd. G9894K108 18-Jun-13 Management 11 Authorize Reissuance of Repurchased Shares For Against Yes Tong Hsing Electronic Industries Ltd. Y8862W102 19-Jun-13 Management 1 Approve Business Operations Report and Financial Statements For For Yes Tong Hsing Electronic Industries Ltd. Y8862W102 19-Jun-13 Management 2 Approve Plan on Profit Distribution For For Yes Tong Hsing Electronic Industries Ltd. Y8862W102 19-Jun-13 Management 3 Approve Amendments to Articles of Association For For Yes Tong Hsing Electronic Industries Ltd. Y8862W102 19-Jun-13 Management 4 Approve Amendments to the Procedures for Lending Funds to Other Parties and the Procedures for Endorsement and Guarantees For For Yes Tong Hsing Electronic Industries Ltd. Y8862W102 19-Jun-13 Share Holder Elect Director Yang, Hwei-Jie, with Shareholder No.3 None Against Yes Tong Hsing Electronic Industries Ltd. Y8862W102 19-Jun-13 Share Holder Elect Director Liu, Hwan-Lin, with Shareholder No.36 None Against Yes Tong Hsing Electronic Industries Ltd. Y8862W102 19-Jun-13 Share Holder Elect Director Yang, Win-Jang, with Shareholder No.7 None Against Yes Tong Hsing Electronic Industries Ltd. Y8862W102 19-Jun-13 Share Holder Elect Director Lai, Hsi-Hu, with Shareholder No.66 None Against Yes Tong Hsing Electronic Industries Ltd. Y8862W102 19-Jun-13 Share Holder Elect Director Ru, Shao-Pin, with Shareholder No.38 None Against Yes Tong Hsing Electronic Industries Ltd. Y8862W102 19-Jun-13 Management Elect Independent Director Chen, Jin-Tsai, with Shareholder No.1617 For For Yes Tong Hsing Electronic Industries Ltd. Y8862W102 19-Jun-13 Management Elect Independent Director Wu,Chao-Te, with Shareholder No.1066 For For Yes Tong Hsing Electronic Industries Ltd. Y8862W102 19-Jun-13 Share Holder Elect Supervisor Tsai, Yu-Chin, with Shareholder No.1616 None Against Yes Tong Hsing Electronic Industries Ltd. Y8862W102 19-Jun-13 Share Holder Elect Supervisor Hsu, Chun-Yi, with Shareholder No.1065 None Against Yes Tong Hsing Electronic Industries Ltd. Y8862W102 19-Jun-13 Share Holder Elect Supervisor Yang, Kai-Tsan, a Representative of China Development Industrial Bank, with Shareholder No.502 None Against Yes Tong Hsing Electronic Industries Ltd. Y8862W102 19-Jun-13 Management 6 Approve Release of Restrictions of Competitive Activities of Newly Appointed Directors For Against Yes Fook Woo Group Holdings Ltd. G3618A108 21-Jun-13 Management 1 Accept Financial Statements and Statutory Reports For Against Yes Fook Woo Group Holdings Ltd. G3618A108 21-Jun-13 Management 1 Approve Change of Company Name to Integrated Waste Solutions Group Holdings Limited and Adopt Chinese Name For For Yes Fook Woo Group Holdings Ltd. G3618A108 21-Jun-13 Management 2 Elect Suen Wing Yip as Director For For Yes Fook Woo Group Holdings Ltd. G3618A108 21-Jun-13 Management 3 Elect Lau Sai Cheong as Director For For Yes Fook Woo Group Holdings Ltd. G3618A108 21-Jun-13 Management 4 Elect Lai Hau Yin as Director For For Yes Fook Woo Group Holdings Ltd. G3618A108 21-Jun-13 Management 5 Elect To Chun Wai as Director For For Yes Fook Woo Group Holdings Ltd. G3618A108 21-Jun-13 Management 6 Elect Tsang On Yip, Patrick as Director For For Yes Fook Woo Group Holdings Ltd. G3618A108 21-Jun-13 Management 7 Elect Chung Wai Kwok, Jimmy as Director For Against Yes Fook Woo Group Holdings Ltd. G3618A108 21-Jun-13 Management 8 Elect Nguyen Van Tu, Peter as Director For For Yes Fook Woo Group Holdings Ltd. G3618A108 21-Jun-13 Management 9 Authorize Board to Fix the Remuneration of Directors For For Yes Fook Woo Group Holdings Ltd. G3618A108 21-Jun-13 Management 10 Appoint KPMG as Auditors and Authorize Board to Fix Their Remuneration For Against Yes Fook Woo Group Holdings Ltd. G3618A108 21-Jun-13 Management 11 Authorize Repurchase of Up to 10 Percent of Issued Capital For For Yes Fook Woo Group Holdings Ltd. G3618A108 21-Jun-13 Management 12 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For Against Yes Fook Woo Group Holdings Ltd. G3618A108 21-Jun-13 Management 13 Authorize Reissuance of Repurchased Shares For Against Yes MediaTek Inc. Y5945U103 21-Jun-13 Management 1 Approve Business Operations Report and Financial Statements For For Yes MediaTek Inc. Y5945U103 21-Jun-13 Management 2 Approve Plan on Profit Distribution For For Yes MediaTek Inc. Y5945U103 21-Jun-13 Management 3 Approve Amendments to the Procedures for Lending Funds to Other Parties and Amendments to the Procedures for Endorsement and Guarantees For For Yes MediaTek Inc. Y5945U103 21-Jun-13 Management 4 Approve Cash Dividend Distribution from Capital Reserve For For Yes MediaTek Inc. Y5945U103 21-Jun-13 Management 5 Transact Other Business (Non-Voting) Yes Taiwan FamilyMart Co., Ltd. Y24098108 21-Jun-13 Management 1 Approve Business Operations Report and Financial Statements For For Yes Taiwan FamilyMart Co., Ltd. Y24098108 21-Jun-13 Management 2 Approve Plan on Profit Distribution For For Yes Taiwan FamilyMart Co., Ltd. Y24098108 21-Jun-13 Management 3 Approve Amendments to Rules and Procedures Regarding Shareholder General Meeting For For Yes Taiwan FamilyMart Co., Ltd. Y24098108 21-Jun-13 Management 4 Approve Amendments to the Procedures for Endorsement and Guarantees For For Yes Taiwan FamilyMart Co., Ltd. Y24098108 21-Jun-13 Management 5 Approve Amendments to the Procedures for Lending Funds to Other Parties For For Yes Taiwan FamilyMart Co., Ltd. Y24098108 21-Jun-13 Management 6 Approve Amendments to Procedures Governing the Acquisition or Disposal of Assets For For Yes Uni-President Enterprises Corp. Y91475106 25-Jun-13 Management 1 Approve Business Operations Report and Financial Statements For For Yes Uni-President Enterprises Corp. Y91475106 25-Jun-13 Management 2 Approve Plan on Profit Distribution For For Yes Uni-President Enterprises Corp. Y91475106 25-Jun-13 Management 3 Approve the Issuance of New Shares by Capitalization of Undistributed Earnings For For Yes Uni-President Enterprises Corp. Y91475106 25-Jun-13 Management 4 Approve Proposal of Capital Increase by Issuance of Ordinary Shares or Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt For For Yes Uni-President Enterprises Corp. Y91475106 25-Jun-13 Management 5 Approve Amendments to Articles of Association For For Yes Uni-President Enterprises Corp. Y91475106 25-Jun-13 Management 6 Approve Amendment to Rules and Procedures for Election of Directors and Supervisors For For Yes Uni-President Enterprises Corp. Y91475106 25-Jun-13 Management 7 Approve Amendments to Rules and Procedures Regarding Shareholder General Meeting For For Yes Uni-President Enterprises Corp. Y91475106 25-Jun-13 Management 8 Approve Amendments to Procedures Governing the Acquisition or Disposal of Assets For For Yes Uni-President Enterprises Corp. Y91475106 25-Jun-13 Management 9 Approve Amendments to the Procedures for Lending Funds to Other Parties For For Yes Uni-President Enterprises Corp. Y91475106 25-Jun-13 Management 10 Approve Amendments to the Procedures for Endorsement and Guarantees For For Yes Uni-President Enterprises Corp. Y91475106 25-Jun-13 Management Elect Chin-Yen Kao, a Representative of Kao Chyuan Inv. Co., Ltd. with Shareholder No. 69100090, as Director For For Yes Uni-President Enterprises Corp. Y91475106 25-Jun-13 Management Elect Hsiu-Ling Kao, a Representative of Kao Chyuan Inv. Co., Ltd. with Shareholder No. 69100090, as Director For For Yes Uni-President Enterprises Corp. Y91475106 25-Jun-13 Management Elect Chih-Hsien Lo, a Representative of Kao Chyuan Inv. Co., Ltd. with Shareholder No. 69100090, as Director For For Yes Uni-President Enterprises Corp. Y91475106 25-Jun-13 Management Elect Po-Ming Hou, with Shareholder No. 23100014, as Director For For Yes Uni-President Enterprises Corp. Y91475106 25-Jun-13 Management Elect Po-Yu Hou, with Shareholder No. 23100013, as Director For For Yes Uni-President Enterprises Corp. Y91475106 25-Jun-13 Management Elect Chung-Ho Wu, a Representative of Young Yun Inv. Co., Ltd. with Shareholder No. 69102650, as Director For For Yes Uni-President Enterprises Corp. Y91475106 25-Jun-13 Management Elect Ping-Chih Wu, a Representative of Taipo Investment Corp. with Shareholder No. 69100060, as Director For For Yes Uni-President Enterprises Corp. Y91475106 25-Jun-13 Management Elect Chang-Sheng Lin, with Shareholder No. 15900071, as Director For For Yes Uni-President Enterprises Corp. Y91475106 25-Jun-13 Management Elect Hsiu-Jen Liu, with Shareholder No. 52700020, as Director For For Yes Uni-President Enterprises Corp. Y91475106 25-Jun-13 Management Elect Kao-Huei Cheng, a Representative of Joyful Inv. Co., Ltd. with Shareholder No. 69100010, as Director For For Yes Uni-President Enterprises Corp. Y91475106 25-Jun-13 Management Elect Independent Director Yun Lin For For Yes Uni-President Enterprises Corp. Y91475106 25-Jun-13 Management Elect Independent Director Hsing-Yi Chow For For Yes Uni-President Enterprises Corp. Y91475106 25-Jun-13 Management Elect Independent Director Chao-Tang Yue For For Yes Uni-President Enterprises Corp. Y91475106 25-Jun-13 Management 12 Approve Release of Restrictions of Competitive Activities of Directors For For Yes Uni-President Enterprises Corp. Y91475106 25-Jun-13 Management 13 Transact Other Business (Non-Voting) Yes Hiwin Technologies Corp. Y3226A102 28-Jun-13 Management 1 Approve Business Operations Report and Financial Statements For For Yes Hiwin Technologies Corp. Y3226A102 28-Jun-13 Management 2 Approve Plan on Profit Distribution For For Yes Hiwin Technologies Corp. Y3226A102 28-Jun-13 Management 3 Approve Issuance of New Shares through Capitalization of Distributable Earnings For For Yes Hiwin Technologies Corp. Y3226A102 28-Jun-13 Management 4 Approve Amendments to Articles of Association For For Yes Hiwin Technologies Corp. Y3226A102 28-Jun-13 Management 5 Approve Amendments to the Procedures for Endorsement and Guarantees For For Yes Hiwin Technologies Corp. Y3226A102 28-Jun-13 Management 6 Approve Amendments to the Procedures for Lending Funds to Other Parties For For Yes Hiwin Technologies Corp. Y3226A102 28-Jun-13 Management 7 Approve Amendments to Procedures Governing the Acquisition or Disposal of Assets For For Yes Hiwin Technologies Corp. Y3226A102 28-Jun-13 Share Holder Elect Zhuo Yongcai, with Shareholder No.2, as Director None Against Yes Hiwin Technologies Corp. Y3226A102 28-Jun-13 Share Holder Elect Chen Jincai, with Shareholder No.11, as Director None Against Yes Hiwin Technologies Corp. Y3226A102 28-Jun-13 Share Holder Elect Li Xunqin, with Shareholder No.9, as Director None Against Yes Hiwin Technologies Corp. Y3226A102 28-Jun-13 Share Holder Elect Cai Huiqing, with Shareholder No.3, as Director None Against Yes Hiwin Technologies Corp. Y3226A102 28-Jun-13 Share Holder Elect Zhuo Wenheng, with Shareholder No.24, as Director None Against Yes Hiwin Technologies Corp. Y3226A102 28-Jun-13 Management Elect Chen Zeyu as Independent Director For For Yes Hiwin Technologies Corp. Y3226A102 28-Jun-13 Management Elect Jiang Zhenghe as Independent Director For For Yes Hiwin Technologies Corp. Y3226A102 28-Jun-13 Share Holder Elect Huang Yousan, a Representative of Sanxing Investment Co., Ltd with Shareholder No.1711, as Supervisor None Against Yes Hiwin Technologies Corp. Y3226A102 28-Jun-13 Share Holder Elect Zhang Liangji, with Shareholder No.149, as Supervisor None Against Yes Hiwin Technologies Corp. Y3226A102 28-Jun-13 Management 9 Approve Release of Restrictions of Competitive Activities of Directors and Representatives For Against Yes Merida Industry Co., Ltd. Y6020B101 28-Jun-13 Management 1 Approve Business Operations Report and Financial Statements For For Yes Merida Industry Co., Ltd. Y6020B101 28-Jun-13 Management 2 Approve Plan on Profit Distribution For For Yes Merida Industry Co., Ltd. Y6020B101 28-Jun-13 Management 3 Approve Amendments to Articles of Association For For Yes Merida Industry Co., Ltd. Y6020B101 28-Jun-13 Management 4 Approve Amendments to the Procedures for Lending Funds to Other Parties and Amendments to the Procedures for Endorsement and Guarantees For For Yes SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. THE CHINAFUND, INC. By: /s/ Adam Phua Adam Phua President August 23, 2013
